DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deblolck et al. (US 2003/079844), hereinafter referred to as Deblolck.
Regarding claim 1, Deblolck discloses a system (Fig 1) for guiding a flexible curtain for at least partially closing an opening, said system comprising: 
an upper frame element (18), a lower frame element (15), and a first lateral frame element (11) (Fig 2), which delimit the opening; and 
a support strip (12) (Fig 1), wherein the first lateral frame element is configured to fix a first edge of a flexible curtain (16) to a first side of the opening (Fig 1 and 2); 
wherein the support strip (12) is configured to hold a second edge of the flexible curtain (16) (Fig 1); 
wherein an upper and a lower end of the support strip (12) are displaceably guided in the upper and lower frame elements (Fig 1, 2, 7, 8, 10); 
wherein the lower frame element (15, Figs 8 and 10) comprises a guide area (channel where 46 is received) and a cover area (defined by flanges at the top of the channel, see annotated Fig 10 below) covering the guide area, which extend along a longitudinal direction of the lower frame element; 

    PNG
    media_image1.png
    418
    492
    media_image1.png
    Greyscale

wherein the lower end of the support strip (12) comprises a sliding element (46) in order to be displaceably engaged with the guide area; and 
wherein there is a first distance between the lower end of the support strip (12) and the cover area (Fig 10).  
Regarding claim 2, a cross-section of the lower frame element and/or a cross-section of the lower end of the support strip is configured as a C-profile; the lower frame element forms a C-profile.
Regarding claim 3, wherein the cover area of the lower frame element (15) extends into an opening formed by the C-profile of the lower frame element (the flanges of the cover area cover the opening defined by the C-profile) or the lower end of the support strip.  
Regarding claim 11, wherein the sliding element is releasably engaged with the guide area.  
Regarding claim 12, wherein the opening defines a plane and wherein the sliding element (46) can be non-destructively detached from the guide area by a force acting perpendicularly to the plane.  
Regarding claim 14, a second lateral frame element (17) that delimits the opening on a second side and is configured to be engaged with the support strip when the flexible curtain is in a fully stretched state (Fig 2).  
Regarding claim 15, further comprising the flexible curtain (16), wherein the second edge of the flexible curtain is held by the support strip (12).  
Regarding claim 16, wherein the system comprises a frame, and further comprising a door or a window in the frame (Deblolck discloses that the screen is used with a door).  
Claims 1-7, 11, 12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martineau et al. (US 7,861,761), hereinafter referred to as Martineau.
Regarding claim 1, Martineau discloses a system (Fig 1) for guiding a flexible curtain for at least partially closing an opening, said system comprising: 
an upper frame element (32), a lower frame element (34), and a first lateral frame element (36) (Fig 1), which delimit the opening; and 
a support strip (40) (Fig 1), wherein the first lateral frame element is configured to fix a first edge of a flexible curtain (38) to a first side of the opening (Fig 1); 
wherein the support strip (40) is configured to hold a second edge of the flexible curtain (38) (Fig 1); 
wherein an upper and a lower end (42 and 44) of the support strip (40) are displaceably guided in the upper and lower frame elements (Fig 1-10); 
wherein the lower frame element (34) comprises a guide area (channel where 64 of 44 is received) and a cover area (area covered by 100) covering the guide area, which extend along a longitudinal direction of the lower frame element; 
wherein the lower end of the support strip (40) comprises a sliding element (44) in order to be displaceably engaged with the guide area; and 
wherein there is a first distance between the lower end of the support strip (40) and the cover area (Fig 9 or 10).  
Regarding claim 2, a cross-section of the lower frame element and/or a cross-section of the lower end of the support strip is configured as a C-profile (Fig 8 and 9).
Regarding claim 3, wherein the cover area of the lower frame element (100 of 34) extends into an opening formed by the C-profile of the lower frame element (the flanges of the cover area cover the opening defined by the C-profile) or the lower end of the support strip.  
Regarding claim 4, wherein the sliding element (44) and/or the guide area (area between 102 and 100) of the lower frame element comprise connecting elements configured to be brought into engagement with a corresponding connection element of the respective other one (102 engages 64 of 44).  
Regarding claim 5, wherein the connecting elements are configured as a bar/projection and/or as a recess (100 and 102 are bar/projections that engage recesses in 44).  
Regarding claim 6, wherein at least one of the connecting elements is structured in a multi-part manner (100 and 102 form connecting parts which are multiple parts).  
Regarding claim 7, wherein the connecting element of the sliding element is provided on a lower side of the sliding element (bottom of 44 has the connecting elements).  
Regarding claim 11, wherein the sliding element is releasably engaged with the guide area.  
Regarding claim 12, wherein the opening defines a plane and wherein the sliding element (44) can be non-destructively detached from the guide area by a force acting perpendicularly to the plane.  
Regarding claim 14, a second lateral frame element (28) that delimits the opening on a second side and is configured to be engaged with the support strip when the flexible curtain is in a fully stretched state (Fig 1).  
Regarding claim 15, further comprising the flexible curtain (38), wherein the second edge of the flexible curtain is held by the support strip (40).  
Regarding claim 16, wherein the system comprises a frame, and further comprising a door or a window in the frame (Martineau discloses that the screen is used with a door).  
Regarding claim 17, Martineau discloses a system for guiding a flexible curtain for at least partially closing an opening, said system comprising: 
an upper frame element (32), a lower frame element (34), and a first lateral frame element (36), which delimit the opening defining a plane; and 
a support strip (40), wherein the first lateral frame element is configured to fix a first edge of a flexible curtain to a first side of the opening; wherein the support strip is configured to hold a second edge of the flexible curtain (38); 
wherein an upper and a lower end of the support strip (40) are displaceably guided in the upper and lower frame elements; 
wherein the lower frame element comprises a guide area (channel where 64 of 44 is received); 
wherein the lower end of the support strip comprises a sliding element (44); 
wherein the guide area and the sliding element displaceably engage with each other via connecting elements (100 and 102 engage with recesses of 44); and 
wherein at least one of the connecting elements is configured in a deformable manner such that a movement of the support strip perpendicular to the plane defined by the opening is made possible (the connecting element of 44 is understood to be deformable via the biasing device 46 at the bottom of 44, thus the connecting element is understood to be deformable).  
Regarding claim 18, wherein at least one of the connecting elements is structured in a multi-part manner (100 and 102 form connecting parts which are multiple parts).  
Regarding claim 19, wherein at least one of the connecting elements is non- destructively and reversibly deformable relative to the guide area and/or the sliding element in order to enable the movement of the support strip perpendicular to the plane defined by the opening.  
Regarding claim 20, wherein the sliding element can be non-destructively detached from the guide area by a force acting perpendicularly to the plane defined by the opening.  
Regarding claim 21, wherein the sliding element can be reattached to the guide area after it is detached.  
Regarding claim 22, a second lateral frame element (28) that delimits the opening on a second side and is configured to be engaged with the support strip when the flexible curtain is in a fully stretched state (Fig 1).  
Regarding claim 23, further comprising the flexible curtain, wherein the second edge of the curtain is held by the support strip.  
Regarding claim 24, wherein the system comprises a frame (24), and further comprising a door or a window in the frame.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeBlolck, as applied in claim 1 above.
Regarding claim 8, DeBlolck discloses that the system includes a brush facing the guide area to remove unwanted particles when the sliding is moved relative to the lower frame element. DeBlolck discloses that the brush is on the frame element not on the sliding element. However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to move the brush to the sliding element since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Rearrangement of the brush would not lead to any new or unpredictable results as the location of the brush would still allow unwanted particles to be removed as the bottom of the system as the screen is moved.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeBlolck, as applied in claim 1 above, in further view of Hummel et al. (US 9,624,722).
Regarding claims 9 and 10, Deblolck, although DeBlolck discloses a system having a flexible curtain, the lower frame element lacks a cord area through which a cord is passed to tension the flexible curtain. However, Hummel discloses that it is known to provide a system having a flexible curtain and lower frame element to be provided with a cord area and cord (112) located above a guide area in order to tension the curtain. It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide the system with a cord area and cord since it is a known technique for tensioning retractable screens that are guided along frame elements, as taught by Hummel.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martineau as applied in claim 1 above, in further view of Hummel et al. (US 9,624,722).
Regarding claims 9 and 10, Martineau, although DeBlolck discloses a system having a flexible curtain, the lower frame element lacks a cord area through which a cord is passed to tension the flexible curtain. However, Hummel discloses that it is known to provide a system having a flexible curtain and lower frame element to be provided with a cord area and cord (112) located above a guide area in order to tension the curtain. It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide the system with a cord area and cord since it is a known technique for tensioning retractable screens that are guided along frame elements, as taught by Hummel.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DeBlolck, as applied in claim 12 above.
Regarding claim 13, DeBlolck discloses a force detaches the sliding element from the guide area but does not disclose that the force required to detach the sliding element from the guide area is between 10 and 50 N.  However, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to require a force between 10 and 50 N since it has been held that where the general conditions of a claim are disclose in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martineau, as applied in claim 12 above.
Regarding claim 13, Martineau discloses a force detaches the sliding element from the guide area but does not disclose that the force required to detach the sliding element from the guide area is between 10 and 50 N.  However, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to require a force between 10 and 50 N since it has been held that where the general conditions of a claim are disclose in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Johnnie A. Shablack/Primary Examiner, Art Unit 3634